     2:20-cv-02501-RMG-PJG          Date Filed 08/07/20     Entry Number 9        Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

Timothy Lavar VanDerHorst,                       )         C/A No. 2:20-2501-RMG-PJG
                                                 )
                              Plaintiff,         )
                                                 )
       v.                                        )           ORDER REGARDING
                                                 )        AMENDMENT OF COMPLAINT
State of South Carolina; Officer Shaver; Ofc.    )
King; F.T.O. Croy; Sgt. Willis,                  )
                                                 )
                              Defendants.        )
                                                 )

       Plaintiff Timothy Lavar VanDerHorst, a self-represented state pretrial detainee, brings this

civil rights action pursuant to 42 U.S.C. § 1983. The Complaint has been filed pursuant to 28

U.S.C. § 1915 and § 1915A. This matter is before the court pursuant to 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2) (D.S.C.). Having reviewed the Complaint in accordance with

applicable law, the court finds this action is subject to summary dismissal if Plaintiff does not

amend the Complaint to cure the deficiencies identified herein.

I.     Factual and Procedural Background

       Plaintiff is an inmate at the Al Cannon Detention Center in Charleston County. Plaintiff

indicates he was arrested and searched on July 28, 2017 by Mount Pleasant police officers Shaver,

King, Croy, and Willis. (Compl., ECF No. 1 at 5.) Plaintiff indicates Shaver “called me outside”

to tell him (Plaintiff) that he was under arrest. (Id.) Plaintiff claims he walked away but the

officers surrounded him and threw him to the ground, injuring his finger. (Id.) Plaintiff claims

the officers arrested him “in retaliation for two members of The Hell’s Angels” in violation of his

First Amendment rights. (Id., ECF No. 1-2 at 2.) Plaintiff also claims that the arrest of two




                                            Page 1 of 7
      2:20-cv-02501-RMG-PJG          Date Filed 08/07/20     Entry Number 9       Page 2 of 7




members of the Hell’s Angels caused his uncle’s death. (Id.) Plaintiff also alleges a Berkeley

County Sheriff’s Deputy hacked his Google account and started tracking him by GPS. (Id. at 3.)

        Plaintiff also broadly raises issues related to the condition of his confinement. He claims

his detention violates his Fourth Amendment “right to be secure in their persons.” (Id. at 1.) He

also claims his detention violates the Eighth Amendment because he is exposed to COVID-19.

(Id., ECF No. 1 at 7.)

        As to his criminal prosecution, Plaintiff claims that he is being denied due process and

equal protection of the law because “corrupt political patronage and treason committed by white

supremacists acting as public officials” make court proceedings unfair. (Id., ECF No. 1-2 at 4.)

He also claims his court-appointed lawyer violated his right to counsel by petitioning for a

competency evaluation against his will. (Id.)

        Plaintiff indicates that he seeks damages, release from custody, and a new judge and

solicitor in his case. (Id. at 5.)

II.     Discussion

        A.      Standard of Review

        Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint pursuant to the procedural provisions of the Prison Litigation Reform Act

(“PLRA”), Pub. L. No. 104-134, 110 Stat. 1321 (1996), including 28 U.S.C. § 1915 and 28 U.S.C.

§ 1915A. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which permits an indigent

litigant to commence an action in federal court without prepaying the administrative costs of

proceeding with the lawsuit, and is also governed by 28 U.S.C. § 1915A, which requires the court

to review a complaint filed by a prisoner that seeks redress from a governmental entity or officer

or employee of a governmental entity. See McLean v. United States, 566 F.3d 391 (4th Cir. 2009).



                                           Page 2 of 7
   2:20-cv-02501-RMG-PJG             Date Filed 08/07/20      Entry Number 9        Page 3 of 7




Section 1915A requires, and § 1915 allows, a district court to dismiss the case upon a finding that

the action is frivolous, malicious, fails to state a claim on which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);

28 U.S.C. § 1915A(b).

       To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,

901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

       The Complaint is filed pursuant to 42 U.S.C. § 1983, which “ ‘is not itself a source of

substantive rights,’ but merely provides ‘a method for vindicating federal rights elsewhere

conferred.’ ” Albright v. Oliver, 510 U.S. 266, 271 (1994) (quoting Baker v. McCollan, 443 U.S.

137, 144 n.3 (1979)). To state a claim under § 1983, a plaintiff must allege: (1) that a right secured




                                             Page 3 of 7
   2:20-cv-02501-RMG-PJG              Date Filed 08/07/20       Entry Number 9        Page 4 of 7




by the Constitution or laws of the United States was violated, and (2) that the alleged violation was

committed by a person acting under the color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

          However, Plaintiff fails to allege facts that would plausibly show that the named defendants

violated his constitutional rights. As to Plaintiff’s claims of retaliation, illegal search and seizure,

and excessive force in connection with his arrest, Plaintiff fails to provide facts to explain the

circumstances around his arrest that would plausibly show his arrest was unlawful. See Fed. R.

Civ. P. 8 (requiring that a pleading contain “a short and plain statement of the claim showing that

the pleader is entitled to relief”); Iqbal, 556 U.S. at 678 (stating Federal Rule of Civil Procedure 8

does not require detailed factual allegations, but it requires more than a plain accusation that the

defendant unlawfully harmed the plaintiff, devoid of factual support). For instance, Plaintiff fails

to allege any facts suggesting that he engaged in a constitutionally protected activity to state a

retaliation claim, see Martin v. Duffy, 858 F.23d 239, 249 (4th Cir. 2017); that the officers lacked

probable cause to arrest and search him, see Rogers v. Pendleton, 249 F.3d 279, 294 (4th Cir.

2001); or that the officers’ use of force was unreasonable under the circumstances, see Henry v.

Purnell, 652 F.3d 524, 531 (4th Cir. 2011). Consequently, Plaintiff fails to state a claim upon

which relief can be granted in connection with this arrest or Defendants Shaver, King, Croy, and

Willis.

          As to Plaintiff’s claims about the conditions of his confinement 1 and criminal prosecution,

the court initially notes that it does not appear that any of the named defendants are directly



          1
          Plaintiff also raises various conditions of confinement claims on behalf of other detainees,
and he includes a list of detainees for whom he purports to bring this action. However, Plaintiff
may not file suit on behalf of other prisoners. See Oxendine v. Williams, 509 F.2d 1405, 1407
(4th Cir. 1975); see also Hummer v. Dalton, 657 F.2d 621, 625-26 (4th Cir. 1981) (holding that a
pro se prisoner’s suit is “confined to redress for violation of his own personal rights and not one
by him as a knight-errant for all prisoners”).


                                              Page 4 of 7
   2:20-cv-02501-RMG-PJG             Date Filed 08/07/20        Entry Number 9        Page 5 of 7




involved in his ongoing confinement or prosecution. See Iqbal, 556 U.S. at 676 (providing that a

plaintiff in a § 1983 action must plead that the defendant, through his own individual actions,

violated the Constitution). Therefore, Plaintiff fails to state a claim upon which relief can be

granted as to these claims because he fails to name a defendant against whom he could seek

damages, or against whom the court could issue injunctive relief.

        Finally, Plaintiff names the State of South Carolina as a defendant, but Plaintiff fails to

clearly indicate what claim he seeks to raise against this defendant or what relief he may seek. See

Fed. R. Civ. P. 8; Iqbal, 556 U.S. at 678. To the extent he seeks damages against the State, it is

not a “person” amenable to suit under § 1983. See Will v. Mich. Dep’t of State Police, 491 U.S.

58, 67-68, 71 (1989) (holding that neither a State nor its officials acting in their official capacities

are “persons” under § 1983, and finding Congress did not intend to override the State’s sovereign

immunity by enacting the statute); see also Hafer v. Melo, 502 U.S. 21, 25-31 (1991); Constantine

v. Rectors & Visitors of George Mason Univ., 411 F.3d 474, 482-83 (4th Cir. 2005). To the extent

Plaintiff sues the State to prevent his criminal prosecution, the court would be required to abstain

from such a suit. See Younger v. Harris, 401 U.S. 37 (1971) (holding that a federal court should

not equitably interfere with state criminal proceedings except in the most narrow and extraordinary

of circumstances). And to the extent Plaintiff seeks release from confinement, Plaintiff would

have to file a separate petition for a writ of habeas corpus. See Wilkinson v. Dotson, 544 U.S. 74,

81-82 (2005).

        Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) and § 1915A(b)(1) for failure to state a claim upon which relief can be granted.

Plaintiff is hereby granted twenty-one (21) days from the date this order is entered (plus three

days for mail time) to file an amended complaint pursuant to Federal Rule of Civil Procedure



                                             Page 5 of 7
   2:20-cv-02501-RMG-PJG             Date Filed 08/07/20        Entry Number 9        Page 6 of 7




15(a) that corrects the deficiencies identified above. 2 If Plaintiff fails to file an amended complaint

that corrects those deficiencies, this action will be recommended for summary dismissal pursuant

to 28 U.S.C. § 1915 and § 1915A.

       IT IS SO ORDERED.


                                               __________________________________________
August 6, 2020                                 Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE


        Plaintiff’s attention is directed to the important WARNING on the following page.




       2
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915A and § 1915A. Further, Plaintiff is reminded that an amended
complaint replaces the original complaint and should be complete in itself. See Young v. City of
Mount Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading
ordinarily supersedes the original and renders it of no legal effect.”) (citation and internal quotation
marks omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d
ed. 2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).
                                             Page 6 of 7
   2:20-cv-02501-RMG-PJG           Date Filed 08/07/20      Entry Number 9       Page 7 of 7




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                           Page 7 of 7
